Citation Nr: 1712478	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a compensable rating from June 28, 2016, for nasal fracture with deviated septum and chronic rhinitis.

3.  Entitlement to a compensable rating for left elbow epicondylitis based on limitation of extension.

4.  Entitlement to a rating in excess of 20 percent from February 1, 2014, for status post left total shoulder arthroplasty/hemiarthroplasty.

5.  Entitlement to a rating in excess of 20 percent rating from for left ulnar neuropathy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1974. 

This appeal before the Board of Veterans' Appeals (Board) originates from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, wherein the RO, inter alia, denied entitlement to TDIU.

The procedural history of this case is a lengthy one, and has been detailed in the numerous prior actions in the appeal.  Accordingly, the procedural history will only be repeated herein as necessary to explain the state of the issues currently before the Board.

Most recently, in April 2015, the Board remanded, for further development, the issues of (1) entitlement to service connection for left elbow osteoarthritis and (2) entitlement to a TDIU.  Upon completion of that development, to include affording the Veteran various VA examinations, as well as obtaining a Social and Industrial Survey, the RO issued a July 2016 rating decision wherein it: (1) granted service connection for left shoulder glenohumeral and acromioclavicular joint osteoarthritis, evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5201, effective from October 27, 2008, to December 4, 2012; and (2) assigned a 100 percent evaluation for status post total shoulder arthroplasty/hemiarthroplasty (previously rated under DC 5201 as left shoulder glenohumeral and acromioclavicular joint osteoarthritis), effective from December 4, 2012, to February 1, 2014; the Veteran was then assigned a 20 percent rating, effective from February 1, 2014, under DC 5051.

Additionally, based on evidence developed on remand, the RO granted various separate evaluations for the Veteran's service-connected lateral epicondylitis, left elbow, previously evaluated as 10 percent disabling under DC 5207-5024.  Specifically, the RO assigned (1) a 10 percent evaluation for left elbow epicondylitis based on limitation of flexion under DC 5206, effective from August 25, 2015; (2) a 10 percent evaluation for left elbow epicondylitis based on limitation of supination/pronation under DC 5213, effective from August 25, 2015; and (3) a noncompensable rating for left elbow epicondylitis based on limitation of extension under DC 5207, effective from August 25, 2015.

Lastly, the RO (1) assigned a temporary total evaluation for the Veteran's service-connected nasal fracture with deviated septum and chronic rhinitis, effective from June 5, 2009; the Veteran was then assigned a 10 percent evaluation from August 1, 2009, to March 8, 2013, a 30 percent evaluation from March 8, 2013, to June 28, 2016, and a noncompensable evaluation effective from June 28, 2016; and (2) changed the DC under which the Veteran's service-connected ulnar neuropathy of the left wrist is rated, but continued the 20 percent rating for that disability.

Also in July 2016, the RO issued a supplemental statement of the case (SSOC) addressing the following issues: (1) entitlement to an evaluation in excess of 20 percent for ulnar neuropathy, left wrist; (2) entitlement to an evaluation in excess of 10 percent for lateral epicondylitis, left elbow; (3) entitlement to higher ratings for nasal fracture with deviated septum and chronic rhinosinusitis; (4) entitlement to an evaluation in excess of 20 percent from February 1, 2014, for status post left total shoulder arthroplasty/hemiarthroplasty, degenerative joint disease; and (5) entitlement to a TDIU.

In August 2016, the Veteran filed a notice of disagreement (NOD) wherein he disagreed with certain aspects of the RO's July 2016 rating decision.  (The Board acknowledges that the Veteran initially indicated that his disagreement was with a June 2016 rating decision.  However, he later clarified in an October 2016 statement that his NOD was to pertain to the July 2016 rating decision.)  Specifically, the Veteran disagreed with the RO's assignment of a noncompensable rating from June 28, 2016, for his service-connected nasal fracture with deviated septum and chronic rhinitis.  The Veteran also disagreed with the noncompensable rating assigned for his left elbow epicondylitis based on limitation of extension, as well as with the 20 percent rating assigned from February 1, 2014, for his status post left total shoulder arthroplasty/hemiarthroplasty.  Additionally, the Veteran disagreed with the continuation of the 20 percent rating for his left ulnar neuropathy, arguing that the evidence supported the assignment of a 30 percent rating.  

The Board notes that although the RO in its July 2016 SSOC addressed various evaluations assigned for the Veteran's service connected ulnar neuropathy, left elbow disability, and nasal fracture, those matters were not previously remanded by the Board.  Their inclusion in the July 2016 SSOC was thus erroneous and does not bestow upon the Board jurisdiction to now consider the propriety of the ratings assigned by the RO in July 2016 rating decision with regard to the Veteran's ulnar neuropathy, left elbow disability, and nasal fracture.  See 38 U.S.C.A. § 7105(a) ("Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished"); 38 C.F.R. § 19.31(a) ("In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case"); 38 C.F.R. § 20.200 (2016). 

With regard to the RO's award of service connection for a left shoulder disability, as noted above, the issue of entitlement to service connection for such was previously remanded by the Board in April 2015.  The RO's award of service connection and assignment of a disability rating and effective date resolved the claim for service connection on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

Notably, however, as discussed above, the Veteran did file a NOD as to certain aspects of the RO's July 2016 rating decision.  No further action appears to have been taken in response to the Veteran's filing.  Accordingly, although the Veteran has not yet perfected an appeal as to the issues of (1) entitlement to a compensable rating from June 28, 2016, for nasal fracture with deviated septum and chronic rhinitis; (2) entitlement to a compensable rating for left elbow epicondylitis based on limitation of extension; (3) entitlement to a rating in excess of 20 percent from February 1, 2014, for status post left total shoulder arthroplasty/hemiarthroplasty; and (4) entitlement to a rating in excess of 20 percent rating from for left ulnar neuropathy, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.

Additionally, and as discussed in the Board's prior action, claims for entitlement to service connection for a thumb and index finger condition, an increased evaluation for his service-connected left wrist, and aid and attendance were in a January 2013 statement and were previously referred to the agency of original jurisdiction (AOJ) for appropriate action.  The AOJ acknowledged the Board's referral in a July 2016 memorandum.  However, no additional action has been taken.  Accordingly, as these matters have still yet to be adjudicated by the AOJ, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action, to include providing the Veteran with any necessary claims forms.  See 38 C.F.R. § 19.9(b) (2016); see also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

Finally, the Board notes that via letter dated February 9, 2016, the RO informed the Veteran that it had "received [his] written disagreement with the Department of Veteran's Affairs (VA) decision of January 30, 2013."  The Board cannot locate in the record currently before it any January 2013 decision with which the Veteran disagreed, or any submission from the Veteran disagreeing specifically with a January 2013 decision.  On remand, the AOJ should undertake to clarify whether that letter was issued in error or continue to process the Veteran's appeal accordingly if in fact a valid NOD was filed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the instant case, the Veteran is seeking entitlement to TDIU, asserting that he is unable to secure or maintain substantially gainful employment on account of his service connected disabilities.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran fails to meet threshold rating requirements of 38 C.F.R. § 4.16(a), as his combined rating, save for periods when he was in receipt of temporary total ratings, has been less than 70 percent and he had no singular disability evaluated as at least 60 percent disabling.  See 38 C.F.R. § 4.25.  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").

A review of the evidence shows that the Veteran was afforded a Social and Industrial Survey in January 2016.  After interviewing the Veteran and reviewing pertinent evidence of record, the clinician stated that the Veteran's left forearm, wrist and hand disabilities have had "a tremendous impact on his ability to be employed," noting that the Veteran is not able to work at his chosen trade.  The clinician indicated that the Veteran "could possibly be retrained in a computer skills program but that would require a number of adaptive devices given the fact that he would not be able to effectively type."  The clinician also indicated that "the level of recovery that [the Veteran] will reach with his left shoulder . . ., left forearm, wrist and hand[] has already been obtained with little hope for further recovery of physical strength and functioning."

Based on the report of the Social and Industrial Survey, the Board finds there is an indication in the evidence of record that the Veteran's service-connected disabilities would significantly interfere with his ability to maintain or obtain substantially gainful employment.  However, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board, therefore, will remand the claim for entitlement to TDIU for referral to the Director of Compensation Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether a TDIU is warranted on an extra-schedular basis.

Further, to ensure that the Director's determination is a fully informed one, prior to referring the matter for consideration of entitlement to a TDIU on an extra-schedular basis, the AOJ should ensure that all relevant records are associated with the Veteran's claims folder.  Notably, in a statement received in March 2017, the Veteran reported continued medical treatment at the "Fort Mead VA" that related to his continued appeal for unemployability.  The AOJ should undertake to assist the Veteran in obtaining these private treatment records.

Concerning the issues of (1) entitlement to a compensable rating from June 28, 2016, for nasal fracture with deviated septum and chronic rhinitis; (2) entitlement to a compensable rating for left elbow epicondylitis based on limitation of extension; (3) entitlement to a rating in excess of 20 percent from February 1, 2014, for status post left total shoulder arthroplasty/hemiarthroplasty; and (4) entitlement to a rating in excess of 20 percent rating from for left ulnar neuropathy, as noted in the introduction, the Veteran has filed a timely NOD as to those matters, which were addressed by the RO in its July 2016 rating decision.  To date, however, no SOC has been furnished concerning these issues, or at least no SOC has been associated with the Veteran's paperless claims files.  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2016).  Therefore, remand is required for the issuance of an SOC regarding the issues of (1) entitlement to a compensable rating from June 28, 2016, for nasal fracture with deviated septum and chronic rhinitis; (2) entitlement to a compensable rating for left elbow epicondylitis based on limitation of extension; (3) entitlement to a rating in excess of 20 percent from February 1, 2014, for status post left total shoulder arthroplasty/ hemiarthroplasty; and (4) entitlement to a rating in excess of 20 percent rating from for left ulnar neuropathy.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  If the AOJ is in the process of developing these claims, this remand should not be interpreted as requiring additional action on the part of the AOJ, beyond that which is required by the applicable regulations. 

Moreover, the remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  After conducting all development deemed appropriate, issue an SOC addressing the issues of (1) entitlement to a compensable rating from June 28, 2016, for nasal fracture with deviated septum and chronic rhinitis; (2) entitlement to a compensable rating for left elbow epicondylitis based on limitation of extension; (3) entitlement to a rating in excess of 20 percent from February 1, 2014, for status post left total shoulder arthroplasty/hemiarthroplasty; and (4) entitlement to a rating in excess of 20 percent rating from for left ulnar neuropathy.  The Veteran must be advised of the time limit in which he may file a substantive appeal. 38 C.F.R. § 20.302 (b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

(The AOJ should also undertake to clarify whether the whether the February 2016 letter acknowledging receipt of the Veteran's NOD as to a January 30, 2013, VA decision was issued in error or continue to process the Veteran's appeal accordingly if in fact a January 2013 rating decision was issued and a valid NOD was filed.  If no such rating decision exists, the AOJ should note that in writing and the Veteran should be informed that the February 2016 letter was issued in error.)

2.  Ensure that all relevant VA treatment records dated since July 2015 are associated with the claims file.

The AOJ should specifically query the "Fort Mead VA" for records of treatment of the Veteran from January 2017 forward, as referenced in the Veteran's March 2017 correspondence.

3.  Then, after all pertinent records have been associated with the claims folder, refer to the Director of the Compensation Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)  A supplemental statement of the case should be issued as required by regulation.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

